          Case 3:18-cv-05945-VC Document 162-23 Filed 02/05/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION

 SOCIAL TECHNOLOGIES LLC, a Georgia                    ) CASE NO.: 3:18-cv-05945-VC
 limited liability company,                            )
                                                       )
                 Plaintiff,                            ) [PROPOSED] ORDER GRANTING APPLE
                                                       ) INC.’S MOTION FOR ATTORNEYS’ FEES
         vs.                                           )
                                                       )
 APPLE INC., a California corporation,                 )
                                                       )
                 Defendant.                            )
                                                       )


       Upon consideration of Defendant Apple Inc.’s Motion for Attorneys’ Fees (the “Motion”), any

opposition and reply thereto, oral argument, and other materials of record in this action, it is hereby

ORDERED on this ___ day of ______________, 2020, that the Motion is GRANTED. The Court orders

Plaintiff Social Technologies, LLC to pay Apple Inc.’s (“Apple”) attorneys’ fees.



IT IS SO ORDERED.

Dated this ____ day of ___________, 2020

                                                       _________________________________
                                                       HONORABLE VINCE CHHABRIA
                                                       United States District Judge
                                                   1
[PROPOSED] ORDER GRANTING APPLE INC.’S                                         CASE NO. 3:18-cv-05945-VC
MOTION FOR ATTORNEYS’ FEES
